Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Request for Continued Examination filed November 18, 2022 regarding the Amendment filed October 25, 2021.

3.	Claims 1, 8, and 15 have been amended.

4.	Claims 1-20 have been examined and are pending with this action.


Response to Arguments
5.	Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new grounds of rejection.  Bank et al. (US 2016/0173616) has been cited to better teach the amended limitation of diverting and/or redirecting the user away from a particular communication channel for future inquiry by generating a message to be transmitted to the user via the alternate communication channel as a solution.  Such teachings is an obvious communication function for the Eisenzopf’s machine-learning system for predicting user action and providing user solutions, such that “allowing for predictive responses by automated systems in order to handle transactions faster” (see Eisenzopf paragraph [0044]), can be realized.
	For these reasons and the rejection set forth below, claims 1-20 remain rejected and pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenzopf (US 2020/0143288) in view of Bank et al. (US 2016/0173616).
INDEPENDENT: 
As per claim 1, Eisenzopf teaches a method, comprising: 
receiving, by a computing system, one or more streams of a user’s activity with a server of an organization via a remote client device (see Eisenzopf, [0030]: “receiving conversation data from transcribed conversations, such as between two people, an online chat or a text messaging system, a speech recognition system, or a chatbot or voicebot system”); 
inputting, by the computing system, the one or more streams of user activity into a prediction model configured to predict, based on the user activity, a future action to be taken by the user (see Eisenzopf, [0032]: “creating a conversation model comprising conversation behaviors, metadata, and dominant paths”; and [0065]: “a Customer Relationship Management (CRM) system 9107 that stores information regarding customer activity and interactions with the organization”); 
(see Eisenzopf, Fig.10; [0065]: “These elements, along with the content of the data element, may allow the embodiment to create a digital representation or model of customer behavior paths over time”; and [0070]: “FIG. 10 shows a sample method or process, by the improved computing system, according to the , as disclosed in the '081 related and incorporated patent application, of how a root cause drives one or more events that result in customer behaviors that cause a customer outcome”); 
determining, by the computing system, based on a solution model, a proposed solution to the predicted future action, wherein the proposed solution addresses the inquiry to be made by the user via the call center service communication channel (see Eisenzopf, Fig.4; [0049]: “The dominant path model 400 is created, for example, by the dominant path modeler 107. Each step in the dominant path may be representative of a conversation class (304), an interlocutor input, or additional metadata identified by the dominant path modeler. FIG. 4 illustrates a dominant path model and may include a greeting 401, a topic negotiation 403, a topic discussion 405, a change or end of topic 407, and an end of conversation 409 steps (path nodes). The illustrated lines between each element of the dominant path represent the sum of plurality of conversations that traverse each path”; and [0071]: “This exemplary embodiment collects and analyzes customer behaviors 9308 from disparate systems 9302 such as CRM 9303 across multiple steps 9301 that may occur over the course of time to achieve a given outcome 9312 such as resolving a billing question 9313”); 
determining, by the computing system, an alternate communication channel to provide the proposed solution to the user, wherein the alternate communication channel is an electronic messaging channel or a text messaging channel (see Eisenzopf, [0083]: “the generated training data can be equally well be exported to and imported by AI-based automated conversational agent system other than chatbots, such as, but not limited to, interactive voice response (IVR) systems, voicebot, prompts, entities, slots and flows. Those ordinarily skilled in the art will recognize that the invention is not interfacing to chatbots, that other embodiments can equally well be used to train other AI-based automated conversation agent systems”); 
generating, by the computing system, a message to be transmitted to the user via the communication channel, the message comprising an indication of the proposed solution (see Eisenzopf, [0028]: “The computer interlocutor creates responses displayed via an output mechanism such as a an attached computer monitor or embedded visual screen or audio speaker attached to or embedded in the computer or computing device based on matching user inputs from an input device such as a connected keyboard or microphone attached to a computer or computing device”; [0062]: “to recommend responses to those behaviors to improve the outcomes experienced by the customer”; and [0063]: “”The improved computing system of the '081 related invention provides a set of hypotheses and recommendations based on the pattern matching solutions in a computer database and allows the user of the system to simulate the anticipated outcomes); and 
transmitting the message to the user via the communication channel (see Eisenzopf, [0028]: “The computer interlocutor creates responses displayed via an output mechanism such as a an attached computer monitor or embedded visual screen or audio speaker attached to or embedded in the computer or computing device based on matching user inputs from an input device such as a connected keyboard or microphone attached to a computer or computing device”; and [0073]: “FIG. 13 shows an exemplary embodiment of the results of at least one embodiment of the '081 related invention which are communicated to a user or another computer process, including the improved data processing system's observations, hypothesis, recommendations, and their estimated impacts resulting from the analysis in FIG. 11 and FIG. 12”).
Although Eisenzopf explicitly teaches an alternative communications channel text messaging channel for communications (see Eisenzopf, [0083]: “data can be equally well be exported to and imported by AI-based automated conversational agent system other than chatbots, such as, but not limited to, interactive voice response (IVR) systems, voicebot, prompts, entities, slots and flows. Those ordinarily skilled in the art will recognize that the invention is not interfacing to chatbots, that other embodiments can equally well be used to train other AI-based automated conversation agent systems”), Eisenzopf does not explicitly teach diverting, by the communication system, the user away from the call center service communication channel for the future inquiry by generating a message to be transmitted to the user via the alternate communication channel and transmitting the message to the user via the alternate communication channel.
Bank teaches diverting, by the communication system, the user away from the call center service communication channel for the future inquiry by generating a message to be transmitted to the user via the alternate communication channel and transmitting the message to the user via the alternate communication channel (see Bank, [0028]: “once the secondary communication session is selected/established, the communication monitoring device redirects any future communications from the first communication device away from the primary communication session (e.g., an e-mail session) to the secondary communication session (e.g., a chat room), as described”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Eisenzopf in view of Bank by implementing diverting, by the communication system, the user away from the call center service communication channel for the future inquiry by generating a message to be transmitted to the user via the alternate communication channel and transmitting the message to the user via the alternate communication channel.  One would be motivated to do so because such means enables faster correspondence based on either user preference or user anticipation and Eisenzopf teaches in paragraph [0044], the invention enables “allowing for predictive responses by automated systems in order to handle transactions faster”.

As per claim 8, Eisenzopf and Bank teach a non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors, cause a computing system to perform operations (see Eisenzopf, [0057]: “The preceding example logical processes may include computer processing hardware to embody systems according to the '188 related invention; may be coupled with tangible, computer readable memory devices to realize computer program products according to the '188 related invention”) comprising: 
monitoring, by the computing system, a user’s activity with a server of an organization via a remote client device; 
predicting, by the computing system using a prediction model, a future action to be taken by the user based on the monitored user activity; 
determining, by the computing system, that the predicted future action corresponds to an inquiry to be made by the user via a call center service communication channel; 
determining, by the computing system, based on a solution model, a proposed solution to the predicted future action, wherein the proposed solution addresses the inquiry to be made by the user via the call center service communication channel; 
determining, by the computing system, an alternate communication channel to provide the proposed solution to the user, wherein the alternate communication channel is an electronic messaging channel or a text messaging channel; 
generating, by the computing system, a message to be transmitted to the user via the alternate communication channel, the message comprising an indication of the proposed solution; and 
transmitting, by the computing system, the message to the user via the alternate communication channel. 
(SEE CLAIM 1 RJECTION ABOVE)

As per claim 15, Eisenzopf and Bank teach a system comprising: 
one or more processors (see Eisenzopf, [0057]: “The '188 related invention may be realized for many different processors used in many different computing platforms, including but not limited to "Personal Computers" and web servers, running a popular operating systems”); and 
memory having programming instructions stored thereon, which, when executed by the one or more processors, cause the system to perform one or more operations (see Eisenzopf, [0057]: “The preceding example logical processes may include computer processing hardware to embody systems according to the '188 related invention; may be coupled with tangible, computer readable memory devices to realize computer program products according to the '188 related invention”) comprising: 
receiving one or more streams of a user’s activity with a server of an organization via a remote client device; 
inputting the one or more streams of user activity into a prediction model configured to predict, based on the user activity, a future action to be taken by the user; 
determining, based on a prediction output from the prediction model, that the predicted future action corresponds to an inquiry to be made by the user via a call center service communication channel; 
determining based on a solution model, a proposed solution to the predicted future action, wherein the proposed solution addresses the inquiry to be made by the user via the call center service communication channel; 
determining an alternate communication channel to provide the proposed solution to the user, wherein the alternate communication channel is  an electronic messaging channel or a text messaging channel to provide the proposed solution to the user; 
generating a message to be transmitted to the user via the determined messaging channel, the message comprising an indication of the proposed solution; and 
transmitting the message to the user via the alternate communication channel. 
(SEE CLAIM 1 RJECTION ABOVE)

DEPENDENT: 
As per claims 2, 9, and 16, which respectively depend on claims 1, 8, and 15, Eisenzopf further teaches wherein the proposed solution comprises a textual solution via an automated chatbot (see Eisenzopf, [0083]: “the generated training data can be equally well be exported to and imported by AI-based automated conversational agent system other than chatbots, such as, but not limited to, interactive voice response (IVR) systems, voicebot, prompts, entities, slots and flows. Those ordinarily skilled in the art will recognize that the invention is not interfacing to chatbots, that other embodiments can equally well be used to train other AI-based automated conversation agent systems”).
As per claims 5, 12, and 19, which respectively depend on claims 1, 8, and 15, Eisenzopf teaches further comprising: generating, by the computing system, the prediction model configured to predict the future action to be taken by the user (see Eisenzopf, [0065]: “Referring now to FIG. 9, illustrates how an improved data processing system according to the '081 related and incorporated patent application leverages disparate systems that record customer events to identify customer behavior linkages between root causes and customer outcomes into predictive models”).
As per claims 6, 13, and 20, which respectively depend on claims 5, 12, and 19, Eisenzopf teaches further comprising: generating, by the computing system, a training set comprising a plurality of streams of historical user activity associated with a plurality of users; and training, by the computing system, the prediction model to generate a plurality of predicted future actions based on the plurality of streams of historical user activity (see Eisenzopf, Abstract: “Automated (autonomous) and computer-assisted preparation of initial training patterns for an Artificial Intelligence (AI) based automated conversational agent system”; and [0043]: “allowing for predictive responses by automated systems in order to handle transactions faster, thereby reducing the computer resources consumed by aggregate transactions and allowing more transactions to by handled by the same amount of hardware”).

7.	Claims 3, 4, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenzopf (US 2020/0143288) and Bank et al. (US 2016/0173616), and still further in view of Gelfenbeyn et al. (US 2017/0180499).
As per claims 3, 10, and 17, which respectively depend on claims 1, 8, and 15, although Eisenzopf further teaches wherein generating a message to initiates a dialogue between the user and a virtual assistant (see Eisenzopf, [0080]: “a cognition engine 1602 utilizes one or more computer-performed processes and computer systems according to the present invention interfaces to one or more virtual assistant frameworks and agent desktop providers 1601”), Eisenzopf and Bank do not explicitly teach embedding one or more predefined hyperlinks into the message to be transmitted to the user, wherein selection of one of the one or more predefined hyperlinks initiates the dialog.
Gelfenbeyn teaches embedding one or more predefined hyperlinks into the message to be transmitted to the user, wherein selection of one of the one or more predefined hyperlinks initiates the dialog (see Gelfenbeyn, [0083]: “Furthermore, the dialog recommendations may be displayed in separate actionable messages (buttons) or hyperlinks. The user may have an option to click or select one of the displayed dialog recommendations, which would be equivalent to spoken dialog recommendations”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Eisenzopf and Bank in view of Gelfenbeyn by implementing embedding one or more predefined hyperlinks into the message to be transmitted to the user, wherein selection of one of the one or more predefined hyperlinks initiates the dialog.  One would be motivated to do so because application instantiation via hyperlinks are well-known, routine, and conventional method of quickly replying/responding to an inquiry.
As per claims 4, 11, and 18, which respectively depend on claims 1, 8, and 15, Eisenzopf does not explicitly teach wherein generating the message comprises generating the message as a push-notification transmitted to the user.
Gelfenbeyn teaches wherein generating the message comprises generating the message as a push-notification transmitted to the user (see Gelfenbeyn, [0008]: “The method may further include generating, by the processor, a plurality of push notifications for a user. The plurality of push notifications may be associated, at least in part, with the at least one triggering event. The method may further include providing, by the processor, the plurality of push notifications to the user using, at least in part, the CIS”; and [0083]: “The user interface 800 also includes a tray 810 for displaying one or more dialog recommendations generated by the push notification manager 312”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Eisenzopf and Bank in view of Gelfenbeyn so that the message is generated as a push-notification transmitted to the user.  One would be motivated to do so because push-notifications are well-known, routine, and conventional method of method of transmitting important information.

8.	Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenzopf (US 2020/0143288) and Bank et al. (US 2016/0173616), and still further in view of Zhang (US 2018/0359179).
As per claims 7 and 14, which respectively depend on claims 6 and 13, although Eisenzopf teaches further comprising: training, by the computing system, the prediction model (see claim 5 rejection above), Eisenzopf and Bank do not explicitly teach the model is to determine a communication channel each user is likely to access for each of the plurality of predicted future actions.
Zhang teaches a model to determine a communication channel each user is likely to access for each of the plurality of predicted future actions (see Zhang, Abstract: “The network system can use a machine learning model to predict particular types of communications and communication channels (e.g., online messages, phone calls, physical mail, etc.) that are likely to be well-received”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Eisenzopf and Bank in view of Zhang by implementing a model to determine a communication channel each user is likely to access for each of the plurality of predicted future actions.  One would be motivated to do so because Eisenzopf teaches in paragraph [0043], the invention enables “allowing for predictive responses by automated systems in order to handle transactions faster”.


Conclusion
9.	For the reasons above, claims 1-20 have been rejected and remain pending.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
January 6, 2022